Citation Nr: 1104400	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-37 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for glaucoma, claimed as an eye 
condition, including as secondary to service-connected diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to March 
1975.

This claim comes to the Board of Veterans' Appeals (Board) from a 
February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of 
Disagreement with regard to several issues was filed in May 2008, 
a Statement of the Case was issued in October 2008, and a 
Substantive Appeal was received in December 2008.  

The February 2008 rating decision also denied entitlement to 
service connection for back, hypertension, and stomach 
disabilities, and the Veteran filed a Notice of Disagreement in 
May 2008.  A Statement of the Case was issued in October 2008.  
However, in his Substantive Appeal the Veteran expressly 
indicated that he was only appealing the glaucoma issue.  Thus, 
the back, hypertension, and stomach disability issues are not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran has voiced an argument that his 
current glaucoma is secondary to the service-connected diabetes 
mellitus, type II.  The Veteran underwent VA examinations in 
November 2007, December 2007, February 2008, and May 2009.  
Although the February 2008 and May 2009 VA examinations provided 
opinions with regard to whether the Veteran's current glaucoma is 
related to the Veteran's service-connected diabetes mellitus, 
type II, those examinations did not provide opinions with regard 
to whether the Veteran's current glaucoma is aggravated by the 
Veteran's service-connected diabetes mellitus, type II.  

The Board notes that the Veteran's claim was filed in January 
2007.  Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2010).  The provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; the new provisions 
require that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent 
of the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 has 
been applied by VA in Allen-type cases since 1995.  Such matters 
involve medical questions and must be addressed by medical 
personnel.  Under the circumstances, the Board believes that a VA 
examination with opinion is necessary to comply with 38 C.F.R. 
§ 3.159(c)(4).  

A letter from Dr. M.L.B. dated in January 2009 reflects that Dr. 
M.L.B. opined that the Veteran has several risk factors for 
glaucoma including diabetes mellitus, a positive family history, 
and being of African-American descent.  Dr. M.L.B. opined that 
diabetes has been linked directly to glaucoma in many well-
documented studies.  As noted above, the Veteran underwent a VA 
examination in May 2009.  The VA examiner opined that current 
ophthalmological literature does not support a correlation 
between diabetes and glaucoma.  Accordingly, a new VA examination 
to reconcile these conflicting opinions is now necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current glaucoma.  
It is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should discuss the prior conflicting 
opinions, including the opinions from Dr. 
M.L.B. and the May 2009 VA examiner.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) diagnose any current glaucoma shown to 
exist;

b) opine whether any such glaucoma is at 
least as likely as not related to the 
Veteran's service;

c) if not, whether any such glaucoma is at 
least as likely as not related to the 
Veteran's service-connected diabetes 
mellitus, type II;

d) if not, opine whether any such glaucoma is 
aggravated (aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms) by the Veteran's service-connected 
diabetes mellitus, type II; and

e) provide detailed rationale, with specific 
references to the record, for the opinion. 

2.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case (SSOC) before returning the claim 
to the Board, if otherwise in order.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


